DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1 – 11, in the reply filed on 5/24/2021 is acknowledged

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, lines 1 - 2, “The apparatus of Claim 1, the apparatus, physically connected a prosthetic device, the apparatus conducting signals between axons disposed in the channels and the prosthetic device.”  
should be changed to 
-- The apparatus of Claim 1, wherein the apparatus is physically connected to a prosthetic device, and the apparatus conducts signals between axons disposed in the channels and the prosthetic device. –
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitations “wherein first ends of the channels are exposed to an outside the apparatus” is not understood by the examiner. It is not clear what “an outside the apparatus” is referring to.

As to claim 2, the limitations “wherein each of the channels comprises in inner wall” is not understood by the examiner. It is not clear what “in inner wall” is referring to. 

Claims 3 – 11 depend on claim 1. Therefore, the claim are also rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamkonda et al (US 2010/211172).
paragraph [0004]... implantable device for communicating with biological tissue) comprising:
a substrate (paragraph [0055]...substrate 104);
an array of channels (paragraph [0057]...conducting wires or traces 110 ; paragraph [0085]... FIGS. 3B and 3C is a multi-channel or multi-electrode array) disposed in the substrate, wherein first ends (paragraph [0057]...connector pads 116) of the channels are exposed to an outside the apparatus (paragraph [0081]...tubular structure 103);
a material (paragraph [0075]...surface 105) paragraph disposed in the channel that promotes growth (paragraph [0075]... electrodes 108 are designed to allow for tissue growth along the surface 105 so that the tissue grows over and makes operative communication with the electrodes 108) of neural tissue (paragraph [0077]...nerves or other regenerating or growing tissue 202); 
a plurality of electrodes (paragraph [0076]...electrode 108) disposed at second ends of the channels, wherein each channel is aligned with a respective one of the electrodes (paragraph [0094]...each individual electrode 108 in the array has an associated trace 110 that is connected to connector pads 116 of the electrode array for communication with other portions of the system); and 
a chip (paragraph [0095]...implantable processing unit 1008 that can comprise a buffer preamplifier 1012 for buffering and amplifying signals from the control pads ; Examiner’s Note: an implantable processing unit 1008 is a very small chip, so small that it can be implanted in the human body) electrically connected to the electrodes (paragraph [0095]...the connector pads 116 are connected with other portions of the system, electrical stimulation can be provided through the electrode traces 110 to the individual electrodes 108 and to the tissue to be stimulated. Electrical activity can also be sensed by the individual electrodes in the array 108 and can be transmitted along the electrode traces 110 to the connector pads 116, and to the remainder of the system).

As to claim 2, Bellamkonda et al figure 1A shows/teaches the apparatus, wherein each of the channels (paragraph [0057]...conducting wires or traces 110 ; paragraph [0085]... FIGS. 3B and 3C is a multi-channel or multi-electrode array) comprises in inner wall (paragraph [0156]... while the interior walls of the scaffold were smooth ; paragraph [0163]...exterior surfaces of the guidance channel walls, and scattered within the channel, mainly around the periphery of the regeneration cables), the channels further comprising a patterned structure (paragraph [0086]... Electrodes also do not have to be planar or flat on the surface. For example, the electrodes themselves can have a third dimension, for example, a pyramidal or other shape having a height relative to the surface of the substrate. The architecture of the electrodes can be modified to have lower impedance recordings to strengthen the electrical signal. Three dimensional electrodes can be used to record from axons that may be growing a distance from the surface ; Examiner’s Note: Figures 3B and 3C clearly shows the channels 110 in a patterned structure).

As to claim 3, Bellamkonda et al figure 1A shows/teaches the apparatus, further comprising a plurality of electrical induction sensing conductors (paragraph [0058]...interfacing units - the electrical signals can be received from the tissue or electrical stimulation can be supplied to the tissue ; an interfacing unit can be selected from the group consisting of optical sensors, optical transmitters, chemical sensors, chemical transmitters, mechanical sensors, mechanical stimulators, thermal sensors, thermal transmitters, light transmitters, light receivers, magnetic transmitters, magnetic receivers, fluid transmitters, and fluid receivers electrodes and combinations thereof) disposed in the substrate (paragraph [0055]...substrate 104) outside of the channels (paragraph [0057]...conducting wires or traces 110 ; paragraph [0085]... FIGS. 3B and 3C is a multi-channel or multi-electrode array).

paragraph [0058]...interfacing units - the electrical signals can be received from the tissue or electrical stimulation can be supplied to the tissue ; an interfacing unit can be selected from the group consisting of optical sensors, optical transmitters, chemical sensors, chemical transmitters, mechanical sensors, mechanical stimulators, thermal sensors, thermal transmitters, light transmitters, light receivers, magnetic transmitters, magnetic receivers, fluid transmitters, and fluid receivers electrodes and combinations thereof) disposed in the substrate (paragraph [0055]...substrate 104)  outside of the channels (paragraph [0057]...conducting wires or traces 110 ; paragraph [0085]... FIGS. 3B and 3C is a multi-channel or multi-electrode array).

As to claim 5, Bellamkonda et al figure 1A shows/teaches the apparatus, wherein the chip (paragraph [0095]...implantable processing unit 1008 that can comprise a buffer preamplifier 1012 for buffering and amplifying signals from the control pads ; Examiner’s Note: an implantable processing unit 1008 is a very small chip, so small that it can be implanted in the human body) further comprises at least one of a wired and a wireless communication device communicating to an external computer system (paragraph [0098]...wireless transmitter 1020 can be transmitted to wireless receiver 1036 for further processing by a second processor unit 1038 ; Examiner’s Note: In FIG. 8 the chip is implanted in the Patient’s Body 1002 and it wirelessly communicates with the Prosthetic Device 1004).

As to claim 6, Bellamkonda et al figure 1A shows/teaches the apparatus (paragraph [0004]... implantable device for communicating with biological tissue ; paragraph [0095]... implantable processing unit 1008)), physically connected a prosthetic device (paragraph [0098]...prosthetic device 1004), the apparatus conducting signals between axons (paragraph [0091].. sensory axon, subset of axons, or all axons in a subset or neural tissue) disposed in the channels and the prosthetic device (paragraph [0091]...proximal nerve stump is also in communication with the implantable device wherein the regenerating or growing axons grow along the substrate surface using topographical cues and make operative communication connections with interfacing units positioned on or relative to the substrate surface. Thus, the prosthetic device can be integrated with the implantable device such that motor commands from the brain can be translated into motion of the prosthetic device. Moreover, sensory information from the prosthetic device can be transmitted to the subject using the implantable device. In this case, if the prosthetic device senses stimulation, the stimulation can be transferred through the implantable device and to a sensory axon, subset of axons, or all axons in a subset or neural tissue that has made an operative communication connection with an interfacing unit that will provide stimulation to a sensory axon or axonal bundle).

As to claim 7, Bellamkonda et al figure 1A shows/teaches the apparatus, wherein the chip (paragraph [0095]...implantable processing unit 1008 that can comprise a buffer preamplifier 1012 for buffering and amplifying signals from the control pads) comprises:
a communication component (paragraph [0098]... wireless transmitter 1020 ; paragraph [0099]...wireless receiver 1022); 
and a computational component (paragraph [0096]...processor 1018 can include spike detection algorithms).

As to claim 8, Bellamkonda et al figure 1A shows/teaches the apparatus, wherein the chip (paragraph [0095]...implantable processing unit 1008 that can comprise a buffer preamplifier 1012 for buffering and amplifying signals from the control pads) comprises: a plurality of induction generators (paragraph [0058]...interfacing units - the electrical signals can be received from the tissue or electrical stimulation can be supplied to the tissue ; an interfacing unit can be selected from the group consisting of optical sensors, optical transmitters, chemical sensors, chemical transmitters, mechanical sensors, mechanical stimulators, thermal sensors, thermal transmitters, light transmitters, light receivers, magnetic transmitters, magnetic receivers, fluid transmitters, and fluid receivers electrodes and combinations thereof) connected to the electrodes (paragraph [0076]...electrode 108) and configured to apply an electric current (paragraph [0034]...an effective electrical interface with neural tissue, an active area of the electrode can be used, which serves to convert ionic current flow in the tissue into electron flow in the conductor) to axons (paragraph [0091].. sensory axon, subset of axons, or all axons in a subset or neural tissue) disposed in the channels (paragraph [0057]...conducting wires or traces 110 ; paragraph [0085]... FIGS. 3B and 3C is a multi-channel or multi-electrode array).

As to claim 9, Bellamkonda et al figure 1A shows/teaches the apparatus, wherein the chip (paragraph [0095]...implantable processing unit 1008 that can comprise a buffer preamplifier 1012 for buffering and amplifying signals from the control pads) comprises: a plurality of induction sensors (paragraph [0058]...interfacing units - the electrical signals can be received from the tissue or electrical stimulation can be supplied to the tissue ; an interfacing unit can be selected from the group consisting of optical sensors, optical transmitters, chemical sensors, chemical transmitters, mechanical sensors, mechanical stimulators, thermal sensors, thermal transmitters, light transmitters, light receivers, magnetic transmitters, magnetic receivers, fluid transmitters, and fluid receivers electrodes and combinations thereof) connected to the electrodes (paragraph [0076]...electrode 108) configured to sense axon potentials (paragraph [0048]...the first electrode can stimulate an action potential in an axon, a subset of axons, or all axons of the nerve or portion thereof when in operative communication with the nerve or a portion thereof. The first electrode can also receive electrical signals from an axon, a subset of axons, or all of the axons of the nerve when in operative communication with the nerve or a portion thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al (US 2010/211172 and in further view of Huys et al (US 2011/0257501).
As to claims 10 and 11, Bellamkonda et al figure 1A shows/teaches the apparatus wherein the axon signals (paragraph [0091].. sensory axon, subset of axons, or all axons in a subset or neural tissue) function a prosthetic device (computer system (paragraph [0050]...The target can include a prosthetic device, a computer or an organ)) (paragraph [0091]...proximal nerve stump is also in communication with the implantable device wherein the regenerating or growing axons grow along the substrate surface using topographical cues and make operative communication connections with interfacing units positioned on or relative to the substrate surface. Thus, the prosthetic device can be integrated with the implantable device such that motor commands from the brain can be translated into motion of the prosthetic device. Moreover, sensory information from the prosthetic device can be transmitted to the subject using the implantable device. In this case, if the prosthetic device senses stimulation, the stimulation can be transferred through the implantable device and to a sensory axon, subset of axons, or all axons in a subset or neural tissue that has made an operative communication connection with an interfacing unit that will provide stimulation to a sensory axon or axonal bundle).
Bellamkonda et al fails to explicitly show/teach a machine learning system configured to create a model matching axon signals to a function of computer system.
However, Huys et al teaches a machine learning system (paragraph [0093]... a neuronal network, and possibly a bidirectional learning interface) configured to create a model matching axon signals (paragraph [0081]... The neurons of interest in the efferent nerve 7 may be e.g., motor neurons 6 located in the ventral horn of the spinal cord 5 of the host, for example to connect the neuronal prosthesis in the form of the bio-hybrid implant in accordance with embodiments of the present disclosure with an interrupted nerve 7 after amputation e.g., for controlling an artificial limb. The axons 8 of the motor neurons 6 can be stimulated to regenerate, and they can be guided through the flexible guiding channel 10. The interface 9 of the guiding channel 10 to connect to the nerve 7 should comprise a means to promote neurite outgrowth and guiding, and should be made of bio-compatible materials. The guiding channel 10 is connected to the insulated chamber 1 with an interface 11 which ensures outgrowth of neurites 12 and guiding thereof on the surface of the neural interface 13 such that the grown neurites 12 can make connection to in-vitro cultured neurons 4 present in the insulated chamber 1. The way these connections are made, can be controlled, for example, by chemical guiding, by patterning of surface chemistry, topological cues, electrical interactions ; paragraph [0093]... The interfacing of the signals may be achieved by reading directly the neurites coming from the host by the interface of the axon with an electrode, or indirectly by a synaptic connection with a cultured neuron 4. In the latter case, different axons might connect (project) signals to a population of cell bodies. The latter case, and other cases where complicated interfacing is required, would require analysis and interaction with a neuronal network, and possibly a bidirectional learning interface: the computer system has to learn the behavior and plasticity of the neuronal interface, and vice versa, the neurons can be trained to respond to specific patterns by applying different stimuli which influence the strength of synaptic connections. Other, more advanced methods might also be possible. The bi-directional information flow 314 is going to or coming from an outside system (such an integrated computer, or a wired or wireless data interface), with information to or from the cells, e.g. patterns, waveforms, recorded signals. This information is acquired from and/or send to the transducers and circuit integrated on the chip) to a function of computer system ([0014] It is an object of embodiments of the present disclosure to provide a tissue, e.g., brain or cardiac, neuro-computer interface capable of forming an interface between electronic systems and neurons, thereby [0015] capable of forming connections to an afferent nerve (e.g., sensory nerve for pain sensing), and/or [0016] capable of forming connections to an efferent nerve (e.g., motor nerve for controlling an artificial hand), and/or [0017] capable of forming connections to nuclei within the brain or the spinal cord, and/or [0018] capable of performing deep-brain stimulation (e.g., chronic implant for Parkinson's disease), and/or [0019] capable of forming a neural probe sensor array (e.g., for detecting epileptic seizure) and/or capable of forming a bi-directional brain interface (providing basis for so-called `closed-loop` neural control systems)).
Therefore it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Bellamkonda et al to have a machine learning system configured to create a model matching axon signals to a function of a prosthetic device, as in Huys et al, for the purpose of providing a more efficient and reliable interface between the living tissue and the electronics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON S COLE/Primary Examiner, Art Unit 2122